 
Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December __,
2019, is entered into by and between AzurRx BioPharma, Inc., a Delaware
corporation (the “Company”), and the “Lenders” named in that certain Convertible
Note and Warrant Purchase Agreement, dated as of the date hereof, by and among
the Company and the Lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Purchase Agreement.
 
WHEREAS, the Company has agreed, upon the terms and subject to the conditions of
the Purchase Agreement, to sell to each of the Lenders a Convertible Note (each
a “Note” and together, the “Notes”) and Warrant, and to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lenders hereby
agree as follows:
 
1. DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
a. “Holder” means individually a Lender and together, the Lenders, any
transferee or assignee thereof to whom a Lender assigns his, her or its rights
under this Agreement in accordance with Section 9 and who agrees to become bound
by the provisions of this Agreement, and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights under this Agreement in
accordance with Section 9 and who agrees to become bound by the provisions of
this Agreement.
 
b. “Person” means any individual or entity including but not limited to any
corporation, a limited liability company, an association, a partnership, an
organization, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.
 
c. “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the SEC
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
 
d. “Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements of the Company in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
Registration Statement(s) by the United States Securities and Exchange
Commission (the “SEC”).
 
e. “Registrable Securities” means all of the Conversion Shares and Warrant
Shares that have been, or which may, from time to time be issued or become
issuable to the Holders under the Purchase Agreement, the Notes and Warrants,
and any and all shares of capital stock issued or issuable with respect to the
Registrable Securities, or the Purchase Agreement and the Notes or Warrants as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitation on purchases under the
Purchase Agreement, Notes or Warrants; provided, however, that a security shall
cease to be a Registrable Security upon the sale of such security pursuant to a
Registration Statement or Rule 144 under the Securities Act
 
f. “Registration Statement” means one or more registration statements of the
Company covering the sale of the Registrable Securities pursuant to this
Agreement.
 
 


-1-

 
 
g. “Required Holders” means, as of any date of determination, the Lenders
holding a majority of the Registrable Securities issued and outstanding and/or
issuable upon conversion or exercise of the Notes and Warrants, as applicable,
as of such date.
 
h. “Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended or interpreted from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same purpose and effect as such Rule.
 
i.          “Trading Day” means a day on which the principal Trading Market is
open for trading.
i. “Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).
 
2. REGISTRATION.
 
a. Mandatory Registration. The Company shall, within thirty (30) calendar days
from the date hereof, file with the SEC a Registration Statement covering the
Registrable Securities, or such amount as otherwise shall be permitted to be
included thereon in accordance with applicable SEC rules, regulations and
interpretations so as to permit the resale of such Registrable Securities by the
Holders under Rule 415 under the Securities Act. Each Holder shall furnish all
information reasonably requested by the Company for inclusion therein. The
Company shall use its reasonable best efforts to have the Registration Statement
and any amendment declared effective by the SEC at the earliest possible date,
but in no event later than ninety (90) days after the date hereof (or one
hundred and twenty (120) days after the date hereof if the SEC conducts a full
review of the Registration Statement). The Company shall use reasonable best
efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act and available for the resale by the Holders
of all of the Registrable Securities covered thereby at all times until the
earlier of (i) the date as of which the Holders may sell all of the Registrable
Securities without restriction (including any volume or manner-of-sale
restrictions and without current public information) pursuant to Rule 144
promulgated under the Securities Act as set forth in a written opinion letter to
such effect, addressed, delivered and acceptable to the Transfer Agent and the
affected Holder (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which,, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company) and (ii) the date on which the Holder shall have sold all the
Registrable Securities covered thereby and no Available Amount remains under the
Purchase Agreement (the “Registration Period”). The Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. Such Registration Statement shall not include any shares of Common
Stock or other securities for the account of any other Person (including the
Company) without the prior written consent of the Required Holders; provided,
however, such Registration Statement may include the resale of shares of Common
Stock to be issued by the Company pursuant to the terms of a Registration Rights
Agreement, dated as of November 13, 2019, by and between the Company and Lincoln
Park Capital Fund, LLC.
 
b. Piggy-Back Registrations. If, at any time there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to Lenders a written notice of such determination and,
if within fifteen (15) days after the date of the delivery of such notice,
Lenders shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Registrable Securities that
Lenders requests to be registered or such amount as otherwise shall be permitted
to be included thereon in accordance with applicable SEC rules, regulations and
interpretations so as to permit the resale of such Registrable Securities by the
Holders under Rule 415 under the Securities Act; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section that are eligible for resale pursuant to Rule 144 (without volume
restrictions or current public information requirements) promulgated by the SEC
pursuant to the Securities Act or that are the subject of a then effective
Registration Statement.
 
 
 
-2-

 
 
c. Rule 424 Prospectus. The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, the Prospectus and prospectus supplements,
if any, to be used in connection with sales of the Registrable Securities under
the Registration Statement. The Holder shall use its reasonable best efforts to
comment upon such Prospectus within three (3) Business Days from the date the
Holder receives the final pre-filing version of such Prospectus.
 
d. Sufficient Number of Shares Registered. In the event the number of shares
available under the Registration Statement is insufficient to cover all of the
Registrable Securities, the Company shall amend the Registration Statement or
file a new Registration Statement (a “New Registration Statement”), so as to
cover all of such Registrable Securities (subject to the limitations set forth
in Sections 2(a) and (b)) as soon as practicable, but in any event not later
than ten (10) Business Days after the necessity therefor arises, subject to any
limits that may be imposed by the SEC pursuant to Rule 415 under the Securities
Act. The Company shall use it reasonable best efforts to cause such amendment
and/or New Registration Statement to become effective as soon as practicable
following the filing thereof.
 
e. Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Holders under Rule 415 at then-prevailing market prices (and not fixed prices),
or if after the filing of the initial Registration Statement with the SEC
pursuant to Section 2(a), the Company is otherwise required by the Staff or the
SEC to reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such initial Registration Statement until such time
as the Staff and the SEC shall so permit such Registration Statement to become
effective and be used as contemplated in this Agreement. In the event of any
reduction in Registrable Securities pursuant to this paragraph, the Company
shall file one or more New Registration Statements in accordance with Section
2(d) until such time as all Registrable Securities have been included in
Registration Statements that have been declared effective and the Prospectus
contained therein is available for use by the Holders. Notwithstanding any
provision herein or in the Purchase Agreement to the contrary, the Company’s
obligations to register Registrable Securities (and any related conditions to
the Holders’ obligations) shall be qualified as necessary to comport with any
requirement of the SEC or the Staff as addressed in this Section 2(e).
 
f. Notwithstanding anything to the contrary contained herein but subject to
comments by the SEC, in no event shall the Company be permitted to name any
Holder or affiliate of a Holder as any Underwriter without the prior written
consent of such Holder.
 
3. RELATED OBLIGATIONS.
 
With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:
 
a. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
Prospectus used in connection with such Registration Statement, which Prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep the Registration Statement or any New Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by the
Registration Statement or any New Registration Statement until such time as all
of such Registrable Securities shall have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement.
 
 
 
-3-

 
 
b. The Company shall permit the Holders to review and comment upon the
Registration Statement or any New Registration Statement and all amendments and
supplements thereto at least two (2) Business Days prior to their filing with
the SEC, and not file any document in a form to which Holder reasonably objects.
The Holders shall use their reasonable best efforts to comment upon the
Registration Statement or any New Registration Statement and any amendments or
supplements thereto within two (2) Business Days from the date each Holder
receives the final version thereof. At the request of an Holder, the Company
shall furnish to such Holder, without charge any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to the
Registration Statement or any New Registration Statement.
 
c. Upon request of an Holder, the Company shall furnish to such Holder, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such registration statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any registration statement, a copy
of the prospectus included in such registration statement and all amendments and
supplements thereto (or such other number of copies as the Holder may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as such Holder may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Holder. For the avoidance of doubt, any filing available to the Holders via the
SEC’s live EDGAR system shall be deemed “furnished to the Holder” hereunder.
 
d. The Company shall use reasonable best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as an
Holder reasonably requests, if necessary, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the an Holder who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.
 
e. As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Holder in writing of the happening of any event or
existence of such facts as a result of which the prospectus included in any
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to an Holder (or
such other number of copies as such Holder may reasonably request). The Company
shall also promptly notify the Holders in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
registration statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Holders by email
or facsimile on the same day of such effectiveness and by overnight mail), (ii)
of any request by the SEC for amendments or supplements to any registration
statement or related prospectus or related information, and (iii) of the
Company’s reasonable determination that a post-effective amendment to a
registration statement would be appropriate.
 
f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, or the suspension of the qualification of any Registrable Securities
for sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify the Holder of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.
 
 
 
-4-

 
 
g. The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities on the Principal
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section.
 
h. The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Holders may reasonably request and registered in such names as
the Holder may request.
 
i. The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.
 
j. If reasonably requested by a Holder, the Company shall (i) immediately
incorporate in a prospectus supplement or post-effective amendment such
information as such Holder believes should be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities; (ii) make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable upon notification
of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
registration statement.
 
k. The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities.
 
l. Within one (1) Business Day after any Registration Statement which includes
the Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holders)
confirmation that such Registration Statement has been declared effective by the
SEC. Thereafter, if requested by the Holder at any time, the Company shall
require its counsel to deliver to the Holders a written confirmation whether or
not the effectiveness of such Registration Statement has lapsed at any time for
any reason (including, without limitation, the issuance of a stop order) and
whether or not the Registration Statement is current and available to the
Lenders for sale of all of the Registrable Securities.
 
m. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Holders of Registrable Securities pursuant to any
Registration Statement.
 
4. OBLIGATIONS OF THE HOLDERS.
 
a. The Company shall notify the Holders in writing of the information the
Company reasonably requires from the Holders in connection with any Registration
Statement hereunder. The Holders shall furnish to the Company such information
regarding such Holders, the Registrable Securities held by them and the intended
method of disposition of the Registrable Securities held by them as shall be
reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.
 
b. The Holders agree to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any Registration
Statement hereunder.
 
c. The Holders agree that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
3(f) or the first sentence of 3(e), the Holders will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Holders’ receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 3(f) or the first
sentence of 3(e). Notwithstanding anything to the contrary, the Company shall
cause its transfer agent to promptly deliver shares of Common Stock without any
restrictive legend in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Holder has entered into a contract for sale prior to the Holder’s receipt of a
notice from the Company of the happening of any event of the kind described in
Section 3(f) or the first sentence of Section 3(e) and for which the Holder has
not yet settled.
 
 
 
-5-

 
 
5. EXPENSES OF REGISTRATION.
 
All reasonable expenses, other than sales or brokerage commissions, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.
 
6. INDEMNIFICATION.
 
a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Holder, each Person, if any, who
controls the Holder, the members, the directors, officers, partners, employees,
agents, representatives of the Holder and each Person, if any, who controls the
Holder within the meaning of the Securities Act or the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (each, an “Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, attorneys’ fees, amounts paid in settlement or expenses, joint
or several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Registration Statement, any New Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final Prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any New Registration
Statement or (iv) any material violation by the Company of this Agreement (the
matters in the foregoing clauses (i) through (iv) being, collectively,
“Violations”). The Company shall reimburse each Indemnified Person promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information about the Holder furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement, any new Registration Statement or any such amendment
thereof or supplement thereto, if such Prospectus was timely made available by
the Company pursuant to Section 3(c) or Section 3(e); (ii) with respect to any
superseded Prospectus, shall not inure to the benefit of any such Person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any Person controlling such
Person) if the untrue statement or omission of material fact contained in the
superseded Prospectus was corrected in the revised Prospectus, as then amended
or supplemented, if such revised Prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect Prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; and (iii) shall not be available to the extent such Claim is
based on a failure of the Holder to deliver or to cause to be delivered the
Prospectus made available by the Company, if such Prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e). Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Holder pursuant to Section 9.
 
 
 
-6-

 
 
b. In connection with the Registration Statement or any New Registration
Statement, each Holder agrees to indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration Statement
or any New Registration Statement, each Person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information about such Holder and furnished
to the Company by such Holder expressly for use in connection with such
Registration Statement; and, subject to Section 6(d), such Holder will reimburse
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Holder, which consent shall not be unreasonably withheld;
provided, further, however, that such Holder shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to the such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by such Holder pursuant to Section 9.
 
c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
 
-7-

 
 
7. CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.
 
8. REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.
 
With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees, at
the Company’s sole expense, to:
 
a. make and keep public information available, as those terms are understood and
defined in Rule 144;
 
b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144;
 
c. furnish to each Holder so long as the Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting and or disclosure provisions of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Holder to sell such securities pursuant to Rule 144 without
registration; and
 
d. take such additional action as is requested by an Holder to enable such
Holder to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be requested
from time to time by such Holder and otherwise fully cooperate with such Holder
and such Holder’s broker to effect such sale of securities pursuant to Rule 144.
 
The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Holders shall, whether or
not it is pursuing any remedies at law, be entitled to equitable relief in the
form of a preliminary or permanent injunctions, without having to post any bond
or other security, upon any breach or threatened breach of any such terms or
provisions.
 
9. ASSIGNMENT OF REGISTRATION RIGHTS.
 
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Required Holders. The Holders
may not assign their rights under this Agreement without the written consent of
the Company, other than to an affiliate of an Holder.
 
10. AMENDMENT OF REGISTRATION RIGHTS.
 
No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Business Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by the Company and the Required Holders, or (ii)
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.
 
 
 
-8-

 
 
11. MISCELLANEOUS.
 
a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.
 
b. All notices and other communications provided for or permitted hereunder
shall be made as set forth in the Purchase Agreement.
 
c. The corporate laws of the State of Delaware shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting the State of New York, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
d. This Agreement and the Transaction Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.
 
e. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto.
 
f. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
g. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission or by e-mail in a “.pdf” format
data file of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.
 
h. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
i. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
j. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.
 
* * * * * *
 
 
-9-

 
 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.
 
THE COMPANY:
 
AZURRX BIOPHARMA, INC.
 
By:                                                                
James Sapirstein
Chief Executive Officer
 
 
 
 
-10-

 
 
THE LENDERS:
 
 
 
By:                                                                
Name:
Title:
 
 
 
 
-11-
